DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 02/24/2021.  Claims 1-5 and new claims 6-20 are pending and an action on the merits is as follows.	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new office action taking into the applicant’s amendment is presented below.
Claim Objections
Claim 20 is objected to because of the following informalities:  The limitation of claim 20 is already present in claim 1, thus is not further limiting the scope.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-6 of U.S. Patent No. 9,951,928 in view of Matthews et al. (US 7,722,209 B2) (of record).
Regarding claims 12-17 and 19, US Patent 9,951,928 discloses the subject matter of claims 12 and 19 (see Claims 5 and 6) except a housing   and a detent that clicks indicating that one of the light sources is positioned at the focal point (claim 12 ); wherein the detent clicks with an audible 
Matthews discloses a housing (10) including  a plurality LED lamp (14), a microprocessor, a rotatable ring that allows the user to dim the lighting from the flashlight, the led lamps being independently controllable for a variety of functions including a battery (Column 3,  lines 20 – Column 5, line 5; Matthews further discloses a  mechanical detent mechanism to provide tactile feedback to the operator to indicate that sustained illumination will be provided, or the rubber boot on the tail cap button may be designed with an over-center operation characteristic that provides a distinctive tactile feel when pressure beyond the required level to reach the second intermediate position is provided. In alternative embodiments, feedback devices may include electronic transducers in the flashlight connected to the controller, such as an audio annunciator that provides a "click" sound, or tactile transducers such as piezoelectric devices that provide a tactile response (column 5, line 45-Column 6, line 15) in order to provide a device that is not limited in brightness levels and that is easily adjustable by the user (Column 2, line 30-55). Matthews does not explicitly detent that is felt click or comprises a sphere with an aperture nor spring, however, these choices are one of many and dependent upon other areas of the design, thus they are matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunction spotlight of US Patent 9,951,928 wherein a housing   and a detent that clicks indicating that one of the light sources is positioned at the focal point; wherein the detent clicks with an audible click in order to provide a device that is not limited in brightness levels and that is easily adjustable by the user as disclosed by Matthews and wherein the dent is  a felt click; comprises a sphere with an aperture that engages the sphere  and a spring since matters of design choice requires only routine skill in the art.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-6 of U.S. Patent No. 9,951,928 in view of Matthews et al. (US 7,722,209 B2) (of record) and in further view of  Chen (US2014/0240969 A1).
US Patent 9,951,928 as modified by Matthews discloses the subject matter of claim (12). US Patent 9,951,928 further discloses a lens. US Patent 9,951,928 as modified by Matthews fail to explicitly disclose the lens having a convex forward surface.
Chen discloses a flashlight assembly comprising a lens  dual -lens zooming flashlight comprises a lamp cap 1, a cylinder body 2, a tail cover 3, an LED lamp 8, a first plano -convex lense 5, a second plano -convex lense 4, a control switch 9, a battery compartment 7 and other components, the lamp cap 1 is sleeved at the front part of the cylinder body 2, rotated together with the cylinder body 2 and connected with the cylinder body 2 in a relatively telescopic manner, the first and second plano -convex lenses 5 and 4 are both arranged in such a manner of being perpendicular to an optic axis in front of the LED lamp 8 in order to provide a concentrated beam to improve the luminous flux of the emitted beam (¶22-¶23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunction spotlight of US Patent 9,951,928 wherein the lens having a convex forward surface 8 in order to provide a concentrated beam to improve the luminous flux of the emitted beam as disclosed by Chen.
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest Multi-colored spotlight “wherein a plurality of light-emitting devices positioned in a single vertical geometric plane that passes through the 
Regarding claims 2-4 and 20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 5, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 5; specifically, the prior art fails to teach or suggest a method of Positioning a multi-colored spotlight “wherein  the focal point of the first and second light-emitting devices remains the same when selectively illuminated; and wherein the first light-emitting device and the second light-emitting device both remain in a single vertical geometric plane that passes through the focal point.” in combination with other features of the present claimed invention.
Regarding claims 6-11, these claims are allowable for the reasons given for claim 5 and because of their dependency status on claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879